EXHIBIT 10.02

PURCHASE AGREEMENT

        THIS PURCHASE AGREEMENT (“Agreement”) made this ___ day of April, 2006,
by and between Derma Sciences, Inc., a Pennsylvania corporation with offices
located at 214 Carnegie Center, Suite 100, Princeton, New Jersey, 08540 (“Derma
Sciences” or “the Company”) and __________________________________________
(“Purchaser”).

        IN CONSIDERATION of the mutual covenants contained in this Agreement,
the Company and the Purchaser agree as follows:

         1.   Authorization of Sale of the Units. The Company has authorized the
sale of a maximum of $6,000,000 in dollar amount of the Company’s series H units
(the “Units”) at the price of $2.40 per Unit, each Unit consisting of four
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), and one five-year warrant to purchase one share of Common Stock at an
exercise price of $1.00 per share (the “Warrant(s)”). Each Warrant shall be
issued pursuant to a warrant agreement (the “Warrant Agreement”) substantially
in the form furnished to the Purchaser herewith. Shares of Common Stock issuable
upon exercise of the Warrants are referred to herein and in the Registration
Rights Agreement as “Warrant Shares”.

         2.   Agreement to Sell and Purchase the Units. At the Closing (as
defined in Section 4), the Company will sell and deliver to the Purchaser, and
the Purchaser will buy from the Company and accept delivery of, the Units at the
price of $2.40 per Unit and upon the terms and conditions hereinafter set forth:

         2.1.   Number and Dollar Amounts of the Units. The number of Units and
dollar amount of the Units to be purchased are as follows:

  Number of Units   Amount                   $  

         2.2.   Documents. This Agreement and all other agreements executed by
the Company and the Purchaser relative to the Units are hereinafter sometimes
collectively referred to as the “Documents.” The term Documents shall mean,
inter alia, this Agreement, the Registration Rights Agreement and the Warrant
Agreement, together with, as the context may require, the private placement
memorandum and purchase agreements and registration rights agreements executed
by Additional Purchasers (defined below) and any schedules or exhibits thereto.

         2.3.   Additional Purchasers. The Company may, but shall be under no
obligation to, sell the Units upon the terms set forth in this Agreement to
purchasers in addition to the Purchaser (these latter individually, “Additional
Purchaser” and collectively, “Additional Purchasers”). The default of the
Purchaser or Additional Purchasers under this Agreement or any other agreement
of like tenor for purchase of the Units shall not alter or affect the
obligations of the Purchaser or any Additional Purchasers hereunder or
thereunder.

        2.4    Over-subscription. In the event the offering of the Units is
over-subscribed, the Company reserves the right to allot to the Purchaser or any
Additional Purchasers less than the number of Units subscribed for by the
Purchaser or Additional Purchasers.

1

--------------------------------------------------------------------------------


         3.   Registration Rights. The Common Stock and Warrant Shares will be
registered by the Company for public sale. Terms and conditions governing
registration of the Common Stock and Warrant shares are set forth in the
Registration Rights Agreement of even date herewith between the Purchaser and
the Company.

         4.   Delivery of the Common Stock and Warrants at the Closing. The
completion of the purchase and sale of the Units (the “Closing”) shall occur at
a place and time (the “Closing Date”) to be determined by the Company and of
which the Purchaser will be notified by facsimile transmission or otherwise;
provided, however, that the Closing shall not occur later than April 30, 2006.
At the Closing, the Company shall deliver to the Purchaser one or more
certificates registered in the name of the Purchaser, or in such nominee name(s)
as designated by the Purchaser, representing the Common Stock and Warrants
comprising the Units purchased by the Purchaser as set forth in section 2.1
hereof. The Company’s obligation to complete the purchase and sale of the Units
at the Closing shall be subject to receipt of Federal Reserve (same-day) funds
in the full amount of the purchase price for the Units being purchased hereunder
by the Purchaser. The Purchaser’s obligation to accept and to pay for the Units
shall be subject to the condition that the Company shall have (a) entered into a
Registration Rights Agreement in the form attached hereto (the “Registration
Rights Agreement”) and (b) the accuracy in all material respects of the
representations and warranties made by the Company herein and the fulfillment in
all material respects of those undertakings of the Company to be fulfilled prior
to Closing.

         5.   Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with, the Purchaser as
follows:

         5.1.   Organization and Qualification. Each of the Company and its
subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite corporate power and authority to conduct its business as currently
conducted and to own its assets wherever located. Each of the Company and its
subsidiaries is qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on the operations of the Company and its subsidiaries,
taken as a whole.

         5.2.   Due Execution, Delivery and Performance of the Agreement. The
Company has full power and authority to enter into this Agreement and each of
the Documents. This Agreement has been, and each Document and the Common Stock
and Warrants will be, duly authorized, executed and delivered by the Company.
The Company’s execution, delivery and performance of this Agreement and each
Document will not violate (i) any law, rule or regulation applicable to the
Company or its subsidiaries or (ii) the Certificate of Incorporation or Bylaws
of the Company or its subsidiaries or (iii) any provision of any indenture,
mortgage, agreement, contract or other instrument to which the Company or its
subsidiaries is a party or by which the Company or its subsidiaries or any of
their properties or assets is bound as of the date hereof, or result in a breach
of or constitute (upon notice or lapse of time or both) a default under any such
indenture, mortgage, agreement, contract or other instrument or result in the
creation or imposition of any lien, security interest, mortgage, pledge, charge
or other encumbrance upon any properties or assets of the Company or its
subsidiaries, except where such violation, breach or default would not have a
material adverse effect on the business, properties, prospects, condition
(financial or otherwise), net worth or results of operations of the Company and
its subsidiaries taken as a whole (a “Material

2

--------------------------------------------------------------------------------


Adverse Effect”). Upon their execution and delivery (assuming the valid
execution thereof by the respective parties thereto other than the Company),
this Agreement and the Documents will constitute valid and binding obligations
of the Company, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

         5.3.   Issuance of the Common Stock and Warrants Shares. Upon issuance,
the Common Stock and Warrant Shares will be duly authorized and validly issued
and, upon payment therefor, will be non-assessable.

         5.4.   Litigation. There is no action, suit or proceeding before or by
any court or governmental agency or body, domestic or foreign, now pending, or,
to the knowledge of the Company, threatened against or affecting the Company or
its subsidiaries which might result in any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries, taken as a whole, or
which might materially and adversely affect their property or assets or which
might materially and adversely affect the consummation of this Agreement and the
other Documents. All pending legal or governmental proceedings to which the
Company or its subsidiaries is a party or of which any of their property or
assets is the subject, including ordinary routine litigation incidental to the
business, are, considered in the aggregate, not material to the business of the
Company and its subsidiaries.

         5.5.   Exchange Act Reports; No Material Misstatement or Omission. The
Company has timely filed all periodic reports required to be filed under the
Securities Exchange Act of 1934 (“Exchange Act Reports”). As of their respective
dates, the Company’s Exchange Act Reports do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

         5.6.   No Material Change. Save as disclosed in the Company’s Exchange
Act Reports, the Company has not incurred any material liabilities or
obligations, direct or contingent, nor has the Company or its subsidiaries
purchased any of their outstanding capital stock, nor paid or declared any
dividends or other distributions on their capital stock; and there has been no
change in the capital stock or consolidated long-term debt or any increase in
the consolidated short-term borrowings (other than in the ordinary course of
business) of the Company or any material adverse change to the business,
properties, assets, net worth, condition (financial or other), results of
operations or prospects of the Company and its subsidiaries, taken as a whole.

         5.7.   Common Stock and Warrant Shares Legend. After the Registration
Statement (as defined in the Registration Rights Agreement) is declared
effective by the Securities and Exchange Commission, if any holder of Common
Stock and/or Warrant Shares shall deliver to the Company ‘s transfer agent (i)
the certificate representing such Common Stock and/or Warrant Shares and (ii) a
letter of representations to the effect of Sections 6(b) and (c) herein, then
the Company’s transfer agent shall within 3 business days after receipt of the
foregoing issue new Common Stock and/or Warrant Shares which new Common Stock
and/or Warrant Shares shall be legended as follows:

3

--------------------------------------------------------------------------------


  THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THE SHARES MAY BE SOLD PURSUANT TO THE
REGISTRATION STATEMENT PROVIDED THAT THE HOLDER COMPLIES WITH THE PROSPECTUS
DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE SALE
IS IN COMPLIANCE WITH THE PLAN OF DISTRIBUTION SET FORTH IN THE PROSPECTUS.  


         5.8.   Certificate. The Company shall deliver a certificate of the
Company executed by the Chairman of the Board or President and the chief
financial or accounting officer of the Company, to be dated the Closing Date, in
form and substance satisfactory to the Purchaser to the effect that the
representations and warranties of the Company set forth in this Section 5 are
true and correct as of the date of this Agreement and as of the Closing Date and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied on or prior to such Closing
Date.

         6.   Representations, Warranties and Covenants of the Purchaser. (a)
The Purchaser represents and warrants to, and covenants with, the Company that:
(i) the Purchaser is know-ledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to investments presenting an
investment decision like that involved in the purchase of the Units (including
investments in non-listed and non-registered securities) and has requested,
received, reviewed and considered all information he/she/it deems relevant in
making an informed decision to purchase the Units; (ii) the Purchaser is
acquiring the Common Stock and Warrant Shares set forth in Section 2 above in
the ordinary course of his/her/its business and for his/her/its own account for
investment (as defined for purposes of the Hart-Scott-Rodino Antitrust
Improvement Act of 1976 and the regulations thereunder) only and with no present
intention of distributing any of such Common Stock or Warrant Shares or any
arrangement or understanding with any other persons regarding the distribution
or purchase of such Common Stock and/or Warrant Shares; (iii) the Purchaser will
not, directly or indirectly, offer, sell, pledge, transfer or otherwise dispose
of (or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Common Stock and/or Warrant Shares except in compliance with the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations promulgated thereunder and the Exchange Act, and the rules and
regulations promulgated thereunder, and the terms and conditions of this
Agreement; (iv) the Purchaser has, in connection with his/her/its decision to
purchase the Units set forth in Section 2 above, carefully read and considered
the Company’s confidential private placement memorandum dated April 5, 2006, as
amended, and the Company’s Form 10-KSB for the year ended December 31, 2005,
together with such other of the Company’s Exchange Act Reports as the Purchaser
considered appropriate, and has relied solely upon the information contained in
the foregoing memorandum, Exchange Act Reports and the representations and
warranties of the Company contained in writing herein, and has not received or
relied upon any other statements, representations, warranties, covenants or
assurances of the Company, (v) the Purchaser is an “accredited investor” within
the meaning of Rule 501 of Regulation D promulgated under the Securities Act
(“Regulation D”); and (vi) the Purchaser understands that certificates
representing the Common Stock and Warrant Shares, except as provided in Section
5.8 hereof, will contain a legend to the following effect:

  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF EITHER
AN EFFECTIVE REGISTRATION STATEMENT FOR THESE SHARES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT. THESE SECURITIES ARE SUBJECT TO CERTAIN REGISTRATION RIGHTS AS
SET FORTH IN A REGISTRATION RIGHTS AGREEMENT A COPY OF WHICH MAY BE OBTAINED
FROM THE COMPANY.  


4

--------------------------------------------------------------------------------


         (b)   The Purchaser hereby covenants with the Company that he/she/it
will not directly or indirectly make any offer, sale, pledge, transfer or other
disposition of the Common Stock and/or Warrant Shares other than in accordance
with all applicable federal and state securities laws and the terms and
conditions of this Agreement, including, but not limited to, the other
representations, warranties and covenants of the Purchaser in this Section 6.

         (c)   The Purchaser hereby covenants with the Company not to make any
public sale of the Common Stock and/or Warrant Shares without effectively
causing any applicable prospectus delivery requirement under the Securities Act
to be satisfied, and the Purchaser acknowledges and agrees that the Common Stock
and Warrant Shares are not transferable on the books of the Company unless the
certificates submitted to the transfer agent evidencing the Common Stock and/or
Warrant Shares are accompanied by a separate officer’s certificate: (i) executed
by an officer of, or other authorized person designated by, the Purchaser, and
(ii) to the effect that (A) the Common Stock and/or Warrant Shares have been
sold in accordance with a Registration Statement and (B) the requirement of
delivering a current prospectus has been satisfied or does not apply.

         (d)   The Purchaser further represents and warrants to, and covenants
with, the Company that (i) the Purchaser has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (ii) upon the
execution and delivery of this Agreement, this Agreement shall constitute a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

         (e)   The Purchaser acknowledges that he/she/it has had such access to
financial and other information concerning the Company as he/she/it deemed
necessary in connection with his/her/its decision to purchase the Units,
including an opportunity to ask questions and request information from the
Company and its management, and all such questions have been answered and all
information requested has been provided to the satisfaction of the Purchaser.

         (f)   If the Purchaser proposes to sell, pledge, assign or otherwise
transfer or convey, directly or indirectly, any of the Common Stock or Warrant
Shares prior to the date that the

5

--------------------------------------------------------------------------------


Registration Statement becomes effective, then the Purchaser shall provide the
Company, prior to any such sale, with a legal opinion in form and substance
satisfactory to the Company that such sale, pledge, assignment, transfer or
conveyance is exempt from the registration requirements under the Securities Act
and any applicable state securities and blue sky laws.

         (g)   The Purchaser acknowledges that the Units were not offered to the
Purchaser by any means of general solicitation or general advertising. In that
regard, the Purchaser is not subscribing for the Units: (i) as a result of, or
subsequent to, becoming aware of any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium, generally
available electronic communication, broadcast over television or radio or
generally available to the public on the internet or worldwide web; (ii) as a
result of, or subsequent to, attendance at a seminar or meeting called by any of
the means set forth in (i) above; or (iii) as a result of, or subsequent to, any
solicitations by a person not previously known to the Purchaser in connection
with investment in securities generally. The Purchaser hereby acknowledges that
neither the offering of the Units nor the Company’s confidential private
placement memorandum dated April 5, 2006, have been reviewed by the Securities
and Exchange Commission (the “SEC”) or by a state securities regulator because
the offering of the Units is intended to be a nonpublic offering pursuant to
Sections 4(2) and 4(6) of the Securities Act of 1933, as amended, and Regulation
D promulgated thereunder.

         (h)   The Purchaser understands that the Company will review this
Agreement; and it is further agreed that the Company reserves the unrestricted
right to reject or limit any subscription for any reason or for no reason and to
close this offering at any time.

        (i)    The Purchaser is not relying on Taglich Brothers, Inc., the
Company or any information in the Memorandum with respect to any legal,
investment or tax considerations involved in the purchase, ownership and
disposition of the Units. The Purchaser has relied solely upon the advice of, or
has consulted with, in regard to the legal, investment and tax considerations
involved in the purchase, ownership and disposition of the Units, the
Purchaser’s legal counsel, business and/or investment adviser, accountant and
tax advisor.

         (j)   All information that the Purchaser has provided concerning the
Purchaser and the Purchaser’s financial position is true, correct and complete.

         7.   Survival of Representations, Warranties and Agreements.
Notwithstanding any representation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Purchaser in writing herein and in the closing certificates delivered
pursuant hereto shall survive the execution of this Agreement, the delivery to
the Purchaser of the Units being purchased and the payment therefor.

         8.   Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be by telecopier with the original being
forwarded by a nationally recognized overnight express courier, shall be deemed
given when receipt is acknowledged by transmit confirmation report and shall be
addressed as set forth at the head of this Agreement or to such other address as
may hereafter be furnished in writing.

6

--------------------------------------------------------------------------------


         9.   Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.

         10.   Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

         11.   Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

         12.   Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania (without
reference to its rules as to conflicts of law) and the federal law of the United
States of America.

         13.   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by one party hereto and delivered
to the other party. Facsimile signatures are considered to be originals and
shall have the same effect.

         14.   Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.



[Signatures contained on next page]



7

--------------------------------------------------------------------------------


        WITNESS WHEREOF, the Purchaser and the Company have caused this
Agreement to be executed by their duly authorized representatives as of the day
and year first above written.


  COMPANY:
    DERMA SCIENCES, INC.
 
    By:

--------------------------------------------------------------------------------

  Edward J. Quilty
President and Chief Executive Officer    
    PURCHASER (Business):
 
    By:

--------------------------------------------------------------------------------

  [Name]
[Title]    
    PURCHASER (Individuals):    
   

--------------------------------------------------------------------------------

   
   

--------------------------------------------------------------------------------

  (Additional Signature if Joint Ownership)

Please complete the Purchaser Information on the next page and the Accredited
Investor Questionnaire on pages 11-13.


8

--------------------------------------------------------------------------------


Purchaser Information

Number and Dollar Amount of Units:
      ____________________ Number
    $____________________ Amount
  Type of Ownership (Check One):
      ________ Individual Ownership
    ________ Joint Tenants with Right of Survivorship
(both parties must sign)
  ________ Corporation (president or vice president and secretary or assistant
secretary must sign)
    ________ Community Property (one signature required)
  ________ Trust or Estate (trustee or executor must sign)
    ________ Tenants-in-Common (all parties must sign)
  ________ Partnership (general partner must sign)
       


        State of Legal Residence     Mailing Address               Name (Typed
or Printed)     City, State and Zip Code               Tax ID Number or Social
Security Number     Home Telephone               E-mail Address     Business
Phone                   Facsimile      


[Continued on next page]


9

--------------------------------------------------------------------------------


        This Purchase Agreement, together with the accompanying Registration
Rights Agreement and Receipt and Nondisclosure Agreement, should be forwarded
via overnight courier to:

  Vincent M. Palmieri     Vice President     Taglich Brothers, Inc.     405
Lexington Avenue, 51st Floor     New York, NY 10174     800-456-1220 Ext 313  

        Funds representing the purchase price for the Units should be sent via
overnight courier or wired to:

  Courier address:   Bank wire address:           CSC Trust Company of Delaware
  PNC Bank   Attn: Alan R. Halpern   ABA #: 031100089   2711 Centerville Road  
Account Name: Capital Trust/CSC Account   Suite 210   Ref: Derma Sciences Escrow
- 80-0551-90   Wilmington DE 19808       Phone: 302-636-8528       Fax:
302-636-8590    

        If you have any questions, please call Vincent M. Palmieri at
800-456-1220 Ext 313.

[Please complete the Accredited Investors Questionnaire on pages 11-13]

10

--------------------------------------------------------------------------------


ACCREDITED INVESTOR QUESTIONNAIRE

1.

I am an accredited investor (as defined in Rule 501(a) of Regulation D) because
(check each appropriate description):


        _________   I am a natural person whose individual net worth, or joint
net worth with my spouse, exceeds $1,000,000.


        _________   I am a natural person who had individual income exceeding
$200,000 in each of the two most recent years or joint income with my spouse
exceeding $300,000 in each of those years and I have a reasonable expectation of
reaching the same income level in the current year.


        _________   I am a broker-dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended.


        _________   I am an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended, not formed for the specific purpose
of acquiring the Shares, with total assets exceeding $5,000,000.


        _________   I am a corporation, Massachusetts or similar business trust
or partnership, not formed for the specific purpose of acquiring the Shares,
with total assets exceeding $5,000,000.


        _________   I am a trust, not formed for the specific purpose of
acquiring the Shares, with total assets exceeding $5,000,000 and whose purchase
is directed by a “sophisticated person,” as defined in Rule 506(b)(2)(ii) of
Regulation D.


  (For the purposes of this questionnaire, a “sophisticated person” means any
person who has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of the prospective
investment.)


        _________   I am an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended, and (i) investment
decisions for such plan are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is a bank, savings and loan association, insurance
company or registered investment adviser or (ii) such plan has total assets
exceeding $5,000,000 or (iii) if a self directed plan, investment decisions are
made solely by accredited investors.


        _________   I am an entity in which all of the equity owners are
Accredited Investors.


        _________   I am a member of the Board of Directors or an executive
officer of the Company.


11

--------------------------------------------------------------------------------


        _________   I am a bank as defined in Section 3(a)(2) of the 1933 Act,
or any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the 1933 Act, whether acting in its individual or fiduciary
capacity.


        _________   I am an insurance company as defined in Section 2(13) of the
1933 Act.


        _________   I am an investment company registered under the Investment
Company Act of 1940, as amended (the “ICA”).


        _________   I am a business development company as defined in Section
2(a)(48) of the ICA.


        _________   I am a Small Business Investment Company licensed by the
Small Business Administration under Section 301(c) of the Small Business
Investment Act of 1958, as amended.


        _________   I am a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended.


        _________   I am a plan which has total assets in excess of $5,000,000
and which is established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees.


        _________   I am a revocable trust which may be amended or revoked at
any time by the grantors thereof, and all such grantors are Accredited
Investors.


        _________   I am an Accredited Investor for the following reasons
(describe reasons, if not previously provided):


 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 


12

--------------------------------------------------------------------------------


2.

Do you have sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of an investment
in the Company and are you willing and able to bear the economic risk of an
investment in the Company.


  Yes ________   No ________  

3.

Do you understand the nature of an investment in the Shares and the Investor
Warrants and the risks associated with such an investment?


  Yes ________   No ________  

4.

Do you intend to purchase the Shares and the Investor Warrant solely for your
own account, for investment and not with the intent to resell them?


  Yes ________   No ________  

5.     Are you an entity formed for the purpose of acquiring the Shares or the
Investor Warrant?

  Yes ________   No ________  

6.

Are you an entity whose stockholders, partners, members or other beneficial
owners have individual discretion as to their participation or non-participation
in particular investments made by you, and one or more of such stockholders,
partners, members or other beneficial owners have contributed or will contribute
capital to you for the purpose of your acquisition of the Shares and the
Investor Warrant (i.e., your investors have been permitted to determine whether
their capital will form part of the specific capital invested by you in the
Shares and the Investor Warrant)?


  Yes ________   No ________  


13

--------------------------------------------------------------------------------